DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-2, 13-15 based on the Response filed on 05/12/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 3-12 are canceled.  Claims 1-2 and 13-15 are pending.

Response to Arguments
Applicant's arguments filed on 03/01/2017 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
The examiner then relied on Lee'202 and cited Fig. 4 for these features, relying upon cover glass 250 for cover glass, upon display panel 210 for display module, upon supporting panel 430 for protective frame, upon filling member 470 for glue, and upon frame 360 for housing. However, as depicted in Fig. 4, Lee'202 only disclose that "the glue forms a joint face between the housing and both the display module and the protective frame," but it does not teach or suggest "the glue forms a second joint face between the housing 360 and the cover glass 250, and the housing is connected to the screen by both the first joint face and the second joint face" as required in claim 1.

Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees.  Park discloses “the glue 154a/BP1 forms a second joint face between the housing 140 and the cover glass 130, and the housing 140 is connected to the screen 130 by both the first joint face and the second joint face” (see annotated in Fig. 10 below in the 103 rejection).  Applicants need provided the drawing to clarify further the locations of the first joint face and the second joint face as claim 1 cited (see Drawing Objection below).  Park fails discloses only the feature of “the first joint face connects the side face of the housing to the side face of the display panel of the display module”, which is obviously rejected by the secondary reference Lee et al.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “the first joint face connects the side face of the housing to the side face of the display module” (claim1) together with “the protective frame totally wraps the bottom face and the side face of the backlight plate of the display module” (claim 2); and the features "the glue forms a second joint face between the housing and the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face" together with “the first joint face connects the side face of the housing to the side face of the display panel of the display module” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293) in view of Lee et al. (US 20170031202).

    PNG
    media_image1.png
    282
    386
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    416
    731
    media_image2.png
    Greyscale

Regard to claim 1, Park et al. disclose a component comprising:  
a housing 140 having a bottom face and a side face, wherein the bottom face 145 of the housing is orthogonal to the side face 147 of the housing; and 
a screen, wherein the screen comprises: cover glass 130, a touch panel 150, and 
a display module 110 having a bottom face and a side face, wherein the bottom face is orthogonal to the side face, and 
a protective frame 141, 
wherein 
the display module [a display panel 110 and a backlight unit 120 together consider as a display module], the touch panel 150, and the cover glass 130 are connected in sequence from bottom to top, 
the protective frame 141 wraps the bottom face and the side face of the display module [a display panel 110 and a backlight unit 120 together consider as a display module; however, the protective frame 141 wraps completely the bottom face, but does not wrap entirely the side face of the display module 110/120], 
wherein 
a glue 154a/154b is disposed on a side face 147 of the housing 140 [the first and second extending portion 154a/154b may be adhered to the external lateral side of the left sidewall 141b of the support case 141 by the use of first and second adhesive member 155a/155b [0061]-[0062].  The respective extending portions 154a and 154b include first bending portions (BP1) for covering the lateral sides of the display panel 110, and support sidewalls 141b of the left and right sides (or long side) of the support case 141; and second bending portions (BP2) for covering the lower edge portions of the left and right sides of a support plate 141a (see annotated in Fig. 10 above). The respective second bending portions (BP2) are adhered to the lower edge portion of the support plate 141a by the use of adhesive members 155a and 155b [0088], see Fig. 8], 
the glue 154a/BP2 forms a first joint face between the housing 140 and both the display module 110/120 and the protective frame 141 (but not connected to the display module 110/120, see annotated in Fig. 10 above), 
the glue 154a/BP1 forms a second joint face between the housing 140 and the cover glass 130, and the housing 140 is connected to the screen 130 by both the first joint face and the second joint face (see annotated in Fig. 10 above); 
wherein 
the first joint face connects both the bottom face 145 and the side face 147 of the housing to the protective frame 141.  

Park et al. fail to disclose the component, wherein the glue forms a first joint face between the housing and both the display panel of the display module and the protective frame, wherein the first joint face connects the side face of the housing to the side face of the display panel of the display module.

    PNG
    media_image3.png
    352
    630
    media_image3.png
    Greyscale

Lee et al. teach the component, wherein the glue 470 forms a first joint face between the housing 360 and both the display module 210 and the protective frame 430, wherein the first joint face connects the side face of the housing 360 to the side face of the display module 360 (see annotated in Fig. 4 above).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Park et al. disclosed with the component, wherein the glue forms a first joint face between the housing and both the display module and the protective frame, wherein the first joint face connects the side face of the housing to the side face of the display module for more tightly bonded the liquid crystal display panel to the backlight unit each other [0078] and further reduced a light leakage from the LCD device [0079], sufficiently secured the space between the frame and the liquid crystal display panel and the supporting panel [0080] as Lee et al. taught.

Regard to claim 13, Park et al. disclose the component, wherein the display module is a liquid crystal display (LCD) [0006], [0034].  

Regard to claim 14, Park et al. disclose the component, wherein the display module is an active matrix organic light emitting diode (AMOLED) [the organic light-emitting display panel display images by the use of switching element comprising a thin film transistor [0006]].  

Regard to claim 15, Park et al. disclose the component, wherein a touch panel [a touch sensing film 150] is embedded in the display module.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293) in view of Lee et al. (US 20170031202).

Park et al. also disclose the component, wherein the display module further comprises a backlight plate having a bottom face and a side face, the protective frame totally wraps the bottom face and two side faces of the backlight plate of the display module as shown in Fig. 10.

Park et al. fail to disclose the component, wherein the protective frame totally wraps the bottom face and the side face (all four side faces) of the backlight plate of the display module.  

It would be obvious as a matter of design choice to set the protective frame totally wrapping the bottom face and the side face (all four side faces) of the backlight plate or the side face of the display module with condition of “In a possible design” in the instant application, since applicant has not disclosed that the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the protective frame totally wrapping the bottom face and the side face of the backlight plate or the side face of the display module. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871